Citation Nr: 1203737	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  04-18 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic disability due to an undiagnosed illness secondary to service in Southwest Asia during the Persian Gulf War, claimed as "gulf war syndrome."


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1989 to April 1992.  The Veteran also had service in the National Guard from May 1992 to January 2000.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In his May 2004 substantive appeal, the Veteran requested a hearing before a member of the Board, but failed to appear for his scheduled hearing.  

In February 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development, including a VA examination.  The action specified in the February 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran does not have an a chronic disability due to an undiagnosed illness secondary to service in Southwest Asia during the Persian Gulf War.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a chronic disability due to an undiagnosed illness secondary to service in Southwest Asia during the Persian Gulf War, claimed as "gulf war syndrome," have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2011). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training. 38 U.S.C.A. §§ 101(24) ,106, 1131. 

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves or National Guard members for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or performed by a member of the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Annual training is an example of active duty for training while weekend drills are inactive duty. 

VA's Office of General Counsel  has defined "injury" as harm resulting from an external trauma, while "disease" is defined as some type of internal infection or degenerative process.  VAOPGCPREC 04-2002 (May 14, 2002). 

For veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 U.S.C.A. § 1117; 38 C.F.R.  § 3.317. 

Among the requirements for service connection for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia theater of operations during the Persian Gulf War are that there are objective indications of a qualifying chronic disability, which means a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (i.e., chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness specified by the Secretary), or any diagnosed illness specified by the Secretary.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 68 Fed. Reg. 34541 (June 10, 2003).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to fatigue, signs and symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs and symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The illness must become manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2011.  Id. 

Further, by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Id.  There must be objective signs that are perceptible to an examining physician and other non- medical indicators that are capable of independent verification.  Id.  There must be a minimum of a 6-month period of chronicity.  Id. 

There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  If signs or symptoms have been medically attributed to a diagnosed rather than undiagnosed illness, the Persian Gulf War presumption of service connection does not apply.  38 C.F.R. § 3.317; VAOPGCPREC 8-98 (August 3, 1998); 63 Fed. Reg. 56,703 (1998).

The Veteran is seeking entitlement to service connection for a chronic disability due to an undiagnosed illness secondary to service in Southwest Asia from January 1991 to April 1991, which the Veteran refers to as "gulf war syndrome."

As an initial matter, the Board notes that it appears that no service treatment records are available for the Veteran's period of Reserve service.  It is unclear whether these records were lost or if they simply never existed (he simply never had treatment during this time).  However, in reviewing the Veteran's claims, the Board has considered the U.S. Court of Appeals for Veterans Claims (Court) statement in Washington v. Nicholson, 19 Vet. App. 362, 371 (2005) that where the appellant's service treatment records have been lost or destroyed, "the Board's obligation to provide well reasoned findings and conclusions to evaluate and discuss all of the evidence that may be favorable to the appellant, and to provide an adequate statement of the reasons or bases for its rejection of such evidence is heightened."

In this regard, it is important to note that the Veteran has never claimed that he was actually treated for this problem during service and appears to concede the fact that he was not.  In any event, the Board has undertaken its analysis with this heightened duty in mind. 

The Veteran has pointed to a number of symptoms, such as joint pain, stomach problems, headaches, and fatigue as proof that he has "gulf war syndrome."  

The Veteran's available service treatment records show that in February 1989, he complained of low back and left knee pain, but on examination, his back and knee were normal.  In April 1989 he was treated for a pulled muscle.  In September 1989 he complained of right knee pain.  In October 1989, the Veteran was treated for right leg pain.  In January 1990, he sprained his right thumb.  Service treatment records also show frequent complaints of right ankle pain in 1990 and 1991, associated with a 1986 motor vehicle accident.  In July 1991, he was treated for twisting his left ankle.  In November 1991, he complained of a headache.  

At separation from active service in April 1992, the Veteran complained of right ankle pain and swelling as well as occasional leg cramps on a Report of Medical History.  

In June 1989, the Veteran was treated for heartburn and stomach cramps.  In February 1990, he was treated for complaints of nausea and stomach cramps, with vomiting.  He was diagnosed with gastritis.  In June 1990, the Veteran was treated for chronic heartburn of approximately seven months duration and reported a history of ulcers.  It appears he was prescribed medication for this problem which he continued to take for the remainder of his service.  Following an upper GI examination in October 1991, the Veteran was diagnosed with duodenitis.  His gastrointestinal problems were noted on a Report of Medical History at separation from service.  

These records are significant because they show that the Veteran complained of stomach problems, as well as joint and muscle pain, prior to his service in southwest Asia, undermining the Veteran central contention that these problems are somehow early symptoms of "Gulf War Syndrome", providing factual evidence against this claim.  

Post-service, VA treatment records show that the Veteran complained of dyspepsia, as well as joint pain and swelling.  In June 2001, he complained that he had acid reflux since he was twenty one years old.  VA treatment records also reflect a long history of methamphetamine use and manufacturing, which according to a June 2001 treatment note began in service in the late 1980s, as well as diagnoses of hypothydroidism and diabetes.  

A VA general medical examination in August 2002 diagnosed the Veteran only with severe obesity, thyroid deficiency, and a history of drug addiction.  A VA psychiatric examination that same month diagnosed the Veteran with chronic dysthymia and substance abuse.  

In April 2010, the Veteran was afforded another VA examination.  At the examination, the Veteran complained of recurrent joint pain of the bilateral shoulders, elbows, knees, ankles, and fingers.  He described a history of headaches beginning approximately ten years ago, with two to three headaches per month.  He also reported fatigue, difficulty sleeping, and dyspepsia.  

The examiner diagnosed the Veteran with arthralgias of the bilateral shoulders, elbows, knees, ankles, neck, and fingers with no deformities, swelling, redness, or inflammation and unknown etiology.  The Veteran was also diagnosed with recurrent tension headaches, depression, bipolar disorder, dyspepsia, hypothyroidism, glaucoma, hyperlipidemia, fatigue syndrome, lumbar spine disc protrusion, and right shoulder arthritic changes.  The examiner opined that the Veteran's fatigue syndrome is more likely than not related to the Veteran's upper airway restriction syndrome and lack of sleep, providing evidence against this claim.  He stated that it would be "purely speculative" to say that the Veteran's recurrent joint pain, headaches, dyspepsia, and fatigue are related to gulf war syndrome.  

Based on all the above evidence, the Board finds that the Veteran does not have an undiagnosed illness due to service in the Persian Gulf from January 1991 to April 1991.  The Veteran's dyspepsia preceded his service in Southwest Asia, providing evidence against the Veteran's claim that this is a symptom of "gulf war syndrome." His fatigue has been attributed by the VA examiner to his upper airway restriction syndrome and sleep difficulties, while his headaches have been characterized as tension headaches.  Thus, there is affirmative evidence that relates these conditions to a cause other than being in the Southwest Asia theater of operations during the Persian Gulf War, and significant evidence against such a finding in the form of a competent medical evaluation.   

As the Board has noted above, if the signs or symptoms of have been medically attributed to a diagnosed rather than undiagnosed illness, as in this case, the Persian Gulf War presumption of service connection does not apply.  38 C.F.R. § 3.317; VAOPGCPREC 8-98 (August 3, 1998); 63 Fed. Reg. 56,703 (1998).

Regarding the Veteran's complaints of joint pain and swelling, the Veteran did have some complaints of arthralgias prior to his service in the Persian Gulf, including complaints of low back and bilateral knee pain.  Additionally, while the etiology of some of the Veteran's current arthralgias is unclear, there is evidence of degenerative changes to the right shoulder and lumbar spine (post-service).  The Veteran also has a history of injury to the right ankle in a motor vehicle accident prior to service.  Finally, the Board notes that the Veteran suffers from a number of serious physical and psychiatric problems including hypothyroidism, diabetes mellitus, and depression that could potentially cause musculoskeletal complaints, none of which are connected to service.

In any event, there is no medical evidence showing a relationship between the Veteran's arthralgias, dyspepsia, fatigue, or headaches and his Persian Gulf service.  The April 2010 VA examiner concluded that any relationship between these conditions and the Veteran's service in southwest Asia is "purely speculative", providing further evidence against the Veteran's claim.  

To the extent the Veteran believes he suffers from "gulf war syndrome," he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has a chronic disability due to an undiagnosed illness is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

Regarding the issue of service connection for these problems on a direct basis, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

In this case, while the Veteran has complaints, the service and post-service evidence indicate symptoms without a disability or problems that began after service, providing highly probative evidence against the Veteran's claim.

For all the above reasons, entitlement to service connection for a chronic disability due to an undiagnosed illness secondary to service in Southwest Asia during the Persian Gulf War, claimed as "gulf war syndrome" is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in March 2010.  This letter informed the Veteran of what evidence is required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

However, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in March 2010.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her or his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case issued in November 2011 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.   

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The appellant was afforded a VA medical examination in August 2002 and April 2010.  The April 2010 examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data. 

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


